ADVISORY ACTION
Acknowledgment of Applicant’s Amendments
1.	The amendment made in Claim 54 in the After Final Amendment filed March 16, 2021 has not been entered because the amendment raises a new issue. Claim 54, prior to amendment, was not directed to a ‘method comprising coating a preform.’ The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.


ANSWERS TO APPLICANT’S ARGUMENTS
2.	Applicant argues, on page 9 of the remarks dated March 16, 2021, that Lischefski et al teach a rigid box formed by a rigid extruded sheet, whereas Hutchinson et al disclose preforms.
However, the term ‘box’ is not used by Lischefski et al, although trays are disclosed. Furthermore, as stated in the previous Action, the trays are defined as being containers. It would have been obvious for one of ordinary skill in the art to provide for the barrier of Lischefski et al in Hutchinson et al, as the invention of Hutchinson et al is also containers.
Applicant also argues, on page 10, that Lischefski et al is not relevant to the problem of blowing and expanding preforms.
However, expanding of preforms is disclosed by Hutchinson et al.
Applicant also argues on page 10 that the claimed ‘similar polar structures’ are not disclosed by Hutchinson et al.
However, as stated in the previous Action, the structures would have been obvious to one of ordinary skill in the art.

However, it is unclear why the claimed scratch resistance is not found in the scuff resistance of Hutchinson et al.
Applicant also argues, on page 11, that a coating is not disclosed by Tobias et al.
However, the citation of Tobias et al is only as evidence that it would have been obvious for one of ordinary skill in the art to provide for a barrier in the wall of a preform.
Applicant also argues on page 11 that  the limitations of Claims 52, 60 – 62 and 57 are not addressed by the previous Action.
However, it is unclear why the limitations of Claims 52, 60 – 62 and 57 are not addressed by the previous Action.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782